Citation Nr: 1032298	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and C.R.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing conducted before the 
undersigned Acting Veterans Law Judge in May 2010.  A transcript 
of that hearing has been associated with the claims folder.

The Veteran's claim was initially developed as a claim for 
entitlement to service connection for PTSD.  However, the Veteran 
has received several Axis I psychiatric diagnoses, in addition to 
PTSD.  Accordingly, and in light of the holding of United States 
Court of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized 
the issue on appeal as one for service connection for an acquired 
psychiatric disorder, to include PTSD.  

For the reasons set forth below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

The Veteran served on active duty from February 1967 to February 
1969.  A review of his DD 214 reflects that his military 
occupational specialty (MOS) was that of a light weapons 
infantryman.  The DD 214 also shows that he had no duty outside 
of the U.S. and that no awards or decorations indicative of 
participation in combat were issued to him.  He was discharged 
due to the expiration of his enlistment and transferred to the 
U.S. Army Reserve Control Group, with a requirement for annual 
training, to fulfill his military obligation.  His terminal 
obligation of military service date was February 1973.  The Board 
also notes that the Veteran's character of service was listed as 
Under Honorable Conditions.  

The claims folder reflects that the Veteran's initial claim for 
VA disability or pension benefits was made in October 2004.  He 
had previously applied for, and received, VA education benefits 
in the 1970's.  The October 2004 claim was for nonservice-
connected disability pension benefits.

The Veteran had suffered injuries to his back due to a fall from 
a ladder in February 2004.  He was granted entitlement to 
nonservice-connected disability pension benefits in November 
2004.  The only disability listed was residuals of a low back 
injury with sciatica.

Thereafter, the Veteran submitted his claim for service 
connection for PTSD in November 2006.  He provided no information 
in regard to an alleged stressor at that time.  

The Veteran's service treatment records (STRs) do not reflect any 
treatment for a psychiatric illness.  However, there was an entry 
from September 1968, where the Veteran was to be seen for back 
pain and rash on his right shoulder.  The entry also noted that 
the Veteran's records were at "mental hygiene."  The Veteran's 
discharge physical examination was done in December 1968.  
Although no psychiatric illness was diagnosed at that time, the 
Veteran did indicate a "yes" answer on his Report of Medical 
History as to whether he had nervous trouble of any sort.  The 
examiner noted that the Veteran claimed frequent trouble 
sleeping, excessive worrying, and nervous trouble without further 
comment.

Limited personnel records were also provided.  These included the 
Veteran's DA Form 20, Enlisted Qualification Record, and a single 
sheet DA Form 20B, Insert Sheet to DA Form 20, Record of Court-
Martial Conviction.

The DA Form 20 shows that the Veteran underwent basic and 
advanced individualized training (AIT) at Fort Polk, Louisiana, 
between February 1967 and June 1967.  He received evaluations of 
excellent for conduct and efficiency for both phases of training.  
In June 1967 he was listed as enroute to Fort Lewis, Washington.  
It appears that the Veteran did not report to any specific unit 
there as his next assignment is listed with Company C, 5th 
Battalion, [4]6th Infantry, 1st Armored Division at Fort Hood, 
Texas, as of September 1967.  The DA Form 20 does show that the 
Veteran was promoted to Private First Class while at Fort Lewis 
in July 1967.

The Veteran was reassigned to Company D, 5th Battalion, 46th 
Infantry, 2nd Armored Division at Fort Hood in November 1967.  He 
again received marks of excellent in conduct and efficiency at 
both of his assignments at Fort Hood.

He was transferred to Company C, 1st Battalion, 41st Infantry, 
2nd Armored Division at Fort Hood in March 1968.  His DA Form 20 
reflects that he had completed training for Vietnam in February 
1968.  The Veteran received a mark of "unk" for conduct and 
efficiency for his latest assignment.  He was then transferred to 
Company C, 2nd Battalion, 41st Infantry, 2nd Armored Division in 
November 1968 until his separation in February 1969.  He again 
received marks of excellent for conduct and efficiency.

The DA Form 20B indicates that the Veteran had been tried by a 
General Court-Martial and found guilty in October 1968.  The 
charge was listed as willfully disobeying a lawful command on or 
about August 24, 1968.  He was sentenced to hard labor, without 
confinement, for three months, forfeiture of $25 per month for 
three months, and reduction to Private (E-1) although this was 
suspended until February 16, 1969.  The sentence further noted 
that the Veteran would serve as a Specialist 4 (E-4) unless the 
suspension was vacated.  The sentence was listed as approved on 
February 3, 1969.

Associated with the claims folder are VA treatment records for a 
period from August 2004 to February 2007.  These reports show 
that a brief screening for depression and PTSD was negative in 
May 2005.  The Veteran was initially seen in the mental health 
clinic in June 2006.  He was given a diagnosis of adjustment 
disorder with mixed emotions and alcohol use at that time.  In 
July 2006 he was given a diagnosis of PTSD (provisional).  In 
September 2006 he provided a history of never having gone to war 
but being in the barracks with soldiers that had been to Vietnam.  
The examiner recorded that the Veteran said that his mental 
health symptoms were aroused once he became injured and unable to 
work.  A psychology consult from November 2006 noted that the 
Veteran had said that, since he had gotten injured, everything 
seemed to be pouring out.  The Veteran said he was deferred from 
going to Vietnam but went on a classified mission in another 
country.  He said he was exposed to combat and people were 
killed.  The examiner noted that the Veteran was given a number 
of psychological tests at that time.

An entry from December 8, 2006, reported on the results of the 
psychological testing.  The examiner noted that the Veteran's 
scores on several tests were suggestive of PTSD and that he 
appeared to meet several of the listed criteria in the Fourth 
Edition of the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  The 
psychologist said the scores supported a diagnosis of PTSD but 
noted that he did not have any available documentation that 
identified a traumatic stressor.  He said the Veteran's chronic 
depression appeared to be due, in part, to his experiences in 
combat.  The diagnoses at that time were anxiety disorder, not 
otherwise specified (NOS), rule out PTSD, dysthymic disorder, and 
personality disorder NOS (with schizoid and avoidant features).  

In an entry from January 9, 2007, the Veteran provided different 
information regarding his claimed stressor.  He noted that he had 
received training in preparation for going to Vietnam and was 
sent to Fort Lewis in preparation for his assignment.  The 
Veteran related that there was a situation at Fort Hood in 1968 
where a number of African American soldiers did not want to go to 
Chicago to serve as riot control.  The Veteran related that he 
was asked by the "CIA" to infiltrate the group and provide 
information.  He said he agreed to this as he felt it was his 
duty.  

The Veteran infiltrated the group but was caught up in a general 
arrest of a number of them.  He was court-martialed because he 
could not find his contact person.  The Veteran felt that the 
authorities intervened as he was given an Honorable Discharge.  
He said that the events at Fort Hood were very stressful to him 
and that he had never revealed to anyone what happened.  In a 
later visit he said that he had been able to avoid thinking of 
the events at Fort Hood until he had been injured.  

A mental health outpatient entry from February 13, 2007, noted 
that the Veteran said that his lady friend had found an article 
on the internet that contained an account of the events at Fort 
Hood and that listed the Veteran by name.  The Veteran talked 
about how he had been through much because of the events at Fort 
Hood.

The Veteran submitted a statement and additional evidence in 
February 2007.  He identified his PTSD stressor as involving his 
work for the Army Criminal Investigation Division (CID) to get 
information about protests by African American soldiers at Fort 
Hood.  He said that the event was a protest by African American 
soldiers who did not want to go to Chicago.  He said that he was 
arrested as a ringleader and prosecuted because the CID would not 
admit to recruiting him.  He said that he was treated like an 
outcast on the base after his court-martial.  

The Veteran included a copy of an Honorable Discharge certificate 
that showed his discharge from the U. S. Army Reserve as of July 
1970.  This was more than two years prior to obligated service 
date.

The Veteran submitted a copy of an internet article that reported 
on the events at Fort Hood in August 1968.  The article noted the 
circumstances of a gathering of African American soldiers at the 
base to discuss whether they would go to Chicago for riot 
control.  The article noted that the group was given an order to 
disperse but not all of the soldiers did.  The article reported 
that 43 soldiers were arrested.  The article noted that the 
military police used force on some of the soldiers to place them 
in the stockade.  Eight individuals were said to receive a 
general court-martial (GCM), and 35 were to receive a special 
court-martial.  Those receiving the GCM were identified as 
ringleaders.  The results of six of the GCM trials were listed.  
Two individuals were acquitted, two received Bad Conduct 
Discharges, and the Veteran, who was listed by name in the 
article, and another individual received sentences but no 
discharge.  This was in October 1968, as noted on the DA Form 20B 
in the Veteran's records.

The RO made a formal finding that the Veteran had not provided 
sufficient evidence to allow for corroboration of his stressor in 
April 2007.  The Veteran's claim for service connection for PTSD 
was denied that same month.

At the May 2010 hearing, the Veteran testified that he had not 
participated in combat.  Rather, he identified his stressor as 
involving the events at Fort Hood in August 1968 and his later 
court-martial.  The Veteran provided details about how his unit 
had been training for riot control.  He noted how they got 
together on a parade field to discuss whether to perform the 
duty.  He related the events of how a group of 43 were arrested 
and taken to the stockade.  The Veteran testified as to how he 
had been recruited by the CID to provide information about what 
was going on.  He tried to get in touch with his CID contact when 
he was in the stockade but was told he did not exist.  He said he 
was left out and had representation from a civilian lawyer at his 
court-martial.  The Veteran said he felt he was ostracized 
afterwards.  

The Veteran has stated that his claimed stressor is his 
involvement in the events at Fort Hood in August 1968.  The 
involvement includes his recruitment as an informer, his arrest 
and court-martial, and his later feeling of being ostracized 
after his court-martial.

The evidence of record generally corroborates the Veteran's 
claimed stressor - his involvement in the events of August 1968 
that lead to his being charged with disobeying an order and given 
a general court-martial.  The Veteran's limited personnel records 
clearly document the court-martial, to include the date of the 
offense and the date of judgment.  The internet article confirms 
the general information regarding the circumstances of the 
Veteran's arrest and his being named as one of the parties found 
guilty.  However, the evidence of record does not corroborate 
that the Veteran's actions were taken at the behest of the Army 
CID and that he was wrongly charged and convicted.  Additional 
records must be sought in an attempt to corroborate the 
circumstances of the Veteran's actions.  

The Board notes that there is a VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, in the claims folder.  The form is dated in 
February 1981 and is an inquiry as to the Veteran's status from 
the VA Medical Center (VAMC) in Dallas, Texas.  On remand, the RO 
should contact the VAMC to determine if there are any VA 
treatment records related to that period.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for a psychiatric disorder 
(to include PTSD) since service.  The 
RO should attempt to obtain copies of 
pertinent treatment records identified 
by the Veteran that have not been 
previously secured and associate them 
with the claims folder.

The RO should contact VAMC in Dallas, 
Texas to request any records of any 
psychiatric treatment received since 
February 1981 that may be available, 
if any.  

2.  The RO should also attempt to 
obtain the Veteran's military 
personnel records jacket (MPRJ) or his 
official military personnel file 
(OMPF).  The effort to obtain records 
should include any and all records 
associated with his GCM.  The DA Form 
20 of record is not the Veteran's 
complete personnel file.  

The RO should also determine if there 
are any outstanding STRs pertaining to 
psychiatric evaluation or treatment.  
The September 1968 STR entry noted 
that the Veteran's records were in 
mental hygiene at the time - likely 
involving an evaluation in conjunction 
with his pending court-martial.  

3.  The RO should also contact the 
U.S. Army Criminal Investigative 
Division (CID) for copies of any 
investigations pertaining to the 
Veteran, especially from 1968 and ask 
that that agency confirm or deny 
whether the Veteran was a registered 
informant as he has claimed in 1968.

4.  Upon completion of the above 
development, the RO should arrange for 
the Veteran to be scheduled for a VA 
psychiatric examination.  The claims 
folder, and a copy of this remand, 
must be provided to and reviewed by 
the examiner as part of the overall 
examination.  All indicated studies, 
tests and evaluations, if any, should 
be performed as deemed necessary by 
the examiner.  The results of any 
testing must be included in the 
examination report.

The examiner should be familiar with 
the Veteran's personnel records that 
provide information on his court-
martial as well as the records 
relating to the incident in service in 
August 1968.  The examiner should note 
the Veteran's performance evaluations 
were marked as excellent for the 
periods prior to and after his court-
martial.  The examiner should also 
note that the Veteran listed 
complaints of trouble sleeping, 
excessive worrying and nervous trouble 
on his medical history at his 
separation in February 1969.

If a diagnosis of PTSD is made, the 
examiner should specify the stressor, 
or stressors, relied on in making the 
diagnosis of PTSD.  

Also, for any psychiatric diagnosis, 
to include PTSD, that is diagnosed on 
examination, the examiner should 
provide an opinion as to whether there 
is a 50 percent probability or greater 
that any such current disorder began 
during the Veteran's active military 
service or is otherwise related to an 
event of such service.  The report of 
examination must include the complete 
rationale for all opinions expressed.

5.  After undertaking any other 
development deemed appropriate the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
an acquired psychiatric disorder, to 
include posttraumatic stress disorder 
(PTSD).  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  



